Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January, 2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Nowak on 10 March, 2021.

The application has been amended as follows: 
1.(Currently Amended) A honeycomb filter, comprising: a pillar-shaped honeycomb substrate having an inflow end face and an outflow end face and including [[a]] porous partition walls that surrounds a plurality of cells extending from the inflow end face to the outflow end face; and 
a plugging portion disposed at any one of ends of the cells at the inflow end face and at the outflow end face, 

outflow cells having the plugging portion at the ends of the inflow end face have a square shape, 
the plurality of cells is configured so that a plurality of the inflow cells surrounds one outflow cell and one side of an inflow cell and one side of an adjacent outflow cell are parallel to each other, 
the partition walls includes [[a]] first partition walls each with a thickness T1 disposed between s each with a thickness T2 disposed between the inflow cells, and [[a]] the thickness T1 of all of the first partition walls is larger than [[a]] the thickness T2 of all of the second partition walls.

2.(Currently Amended) The honeycomb filter according to claim 1, wherein a value of ratio (T1/T2) of the thickness T1 of the first partition walls to the thickness T2 of the second partition walls is 1.05 to 2.95.
3.(Currently Amended) The honeycomb filter according to claim 2, wherein the value of ratio (T1/T2) of the thickness T1 of the first partition walls to the thickness T2 of the second partition walls is 1.1 to 2.15.
4. (Currently Amended) The honeycomb filter according to claim 1, wherein the thickness T1 of each of the first partition wall is 150 to 600 µm.
7.  (Currently Amended) The honeycomb filter according to claim 1, wherein the partition walls [[has]] have porosity of 35 to 70%.
s [[has]] have porosity of 50 to 70%.

REASONS FOR ALLOWANCE
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, US Patent 9080484 and US Patent 6656564 are the nearest prior art but they do not teach nor fairly suggest further in combination the honeycomb filter with a partition wall including first partition walls each with a thickness T1 disposed between the inflow cells and the outflow cells, and second partition walls each with a thickness T2 disposed between the inflow cells, and the thickness T1 of all of the first partition walls is larger than the thickness T2 of all of the second partition walls.
The ODP rejection raised in the prior action over ‘423 has been overcome by this amendment. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAFIZ M. AAMIR
Examiner
Art Unit 1773



/LUCAS A STELLING/        Primary Examiner, Art Unit 1773